Citation Nr: 1110733	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-04  740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The Veteran had active military service from November 1968 to November 1972 and from June 1973 to November 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  By that rating action, the RO denied service connection for hearing loss and tinnitus.  The Veteran appealed the RO's June 2006 rating action to the Board. 

In a December 2009 decision, the Board denied the claims for service connection for hearing loss and tinnitus.  The Veteran appealed the Board's December 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Order, the Court vacated the Board's December 2009 decision pursuant to a Joint Motion for Remand.

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This matter has been remanded by the Court because it was found that the May 2006 VA audiology examination which was relied upon by the Board in denying the claim was insufficient.  The dictates of the joint motion for remand, as incorporated by the Court's order, must be observed.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Holding that compliance by the Board or the RO with remand directives is neither optional nor discretionary, and that where the remand directives of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  



The joint motion noted that in order to obtain service connection for hearing loss under the Court's caselaw in Hensley v. Brown, 5 Vet. App. 155 (1993) a veteran must first show that he experienced an "upward shift" in audiometric test results during service.  Following such a finding, the evidence must demonstrate that following discharge the severity of hearing loss satisfied VA's standard for a hearing loss disorder.  

Further, the joint motion noted that during service, the Veteran's service treatment records showed an upward shift in audiometric thresholds, and that post service medical records showed that the Veteran's hearing loss satisfied the criteria for a hearing-loss disorder as adopted by VA.  

The joint motion also noted that aside from a notation that she had "clinical expertise," the May 2006 audiologist did not provide any further rationale in explaining her negative nexus opinion.  In addition, it was pointed out that the May 2006 VA audiologist had failed to indicate how normal hearing in service meant that he did not suffer from tinnitus at that time and thereafter.  ((See Joint Motion, page (pg.) 3)). 

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2010), an examination will be requested whenever VA determines, as in this case, that there is a need to verify the severity of a disability.  See also 38 C.F.R. § 3.159 (2010).

Based on the above, the Board finds that additional development is warranted prior to final action on the issues on appeal.

Accordingly, the case is REMANDED to the RO/AMC for the following action:




1.  The RO/AMC will schedule the Veteran for a VA examination by an appropriate examiner qualified in the diagnosis and the determination of causality of audiological disorders to determine the etiology of his hearing loss and tinnitus.

The following considerations will govern the examination:

a. The claims files and a copy of this remand, will be reviewed by the examiner, with particular attention paid to the evidence noted below. In addition to the specific directive of addressing the evidence of record as noted below, the examiner must acknowledge receipt and review of the claims files and a copy of this remand.

b. In reaching all conclusions, the examining physician, must identify and explain the medical basis or bases for the conclusion, with identification of the evidence of record relied upon in reaching the conclusion. 

c.  The examiner must provide an opinion as to whether any currently present hearing loss and tinnitus are etiologically related to, or had their onset during, the Veteran's period of active military service or within the initial post-service year.  

2.  In formulating the above-requested opinions, the examiner must comment on the significance of the Veteran's service treatment records, reflecting an upward shift/fluctuations in audiometric thresholds, and a May 2006 VA audiologist's opinion that the Veteran's tinnitus and hearing loss were "[l]ess likely as not caused by or a result of military noise exposure, given that all exams taken while in the service and separation exam all show hearing to be within normal limits."  
   
It is critical that a complete rationale, including the medical and factual basis, be articulated for any opinion rendered.  In this regard, a statement of the examiner's "clinical expertise" is not sufficient.  

3.  After the above has been completed, the RO/AMC should review the claims files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the examination report does not include all test reports, special studies or fully detailed descriptions of all pathology or adequate responses to the specific opinion requested, it must be returned to the examiner for corrective action.

4.  Thereafter, the RO/AMC should re- adjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response.

The purpose of this remand is to assist the Veteran with the substantive development of his claims for service connection for hearing loss and tinnitus.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The Board takes this opportunity, however, to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of that claim.  38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



